Citation Nr: 0935067	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 Regional Office (RO) in 
Philadelphia, Pennsylvania rating decision, which denied the 
claim on appeal.

The Veteran had a local hearing before an RO hearing officer 
in May 2005.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes the March 2005 statement of the case (SOC) 
also included claims for service connection for nervousness, 
urticaria, lack of sex drive/impotence, urinary tract 
disorder, fatigue, sleep disorder/insomnia, sensitivity to 
light, and sensitivity to sound, all of which were denied.  
The Veteran properly appealed these issues in his March 2005 
substantive appeal.  However, the Veteran subsequently 
indicated in a May 2005 written statement that he wished to 
withdraw his appeal of these issues.  As such, these issues 
are no longer on appeal before the Board.

The Board notes the Veteran requested an RO hearing in his 
March 2005 substantive appeal, but withdrew the hearing 
request in July 2006 and requested that the matter be sent 
directly to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

Service connection for PTSD, requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2008); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See 
generally, Cohen, supra; 38 C.F.R. § 4.125 (2008).

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
in July or August 1969 he witnessed a truck back over a 
fellow service member who was logging items being loaded onto 
trucks and directing traffic in Tan My, Vietnam.  The Veteran 
claims to have held the man as he died.  During a May 2005 
hearing before an RO hearing officer, the Veteran claimed to 
have access to all the letters he sent home from Vietnam and 
that the name of the Veteran who died would be in those 
letters.  The hearing officer requested that the Veteran 
provide the service members name, but there is no evidence 
the Veteran has provided that information.  In addition, the 
Veteran asserts that while stationed in Phu Bai, Vietnam he 
was required to shoot at others while on guard duty.

Since service, the Veteran has been diagnosed with several 
different psychiatric disorders, beginning in approximately 
1998.  These diagnoses include anxiety and personality 
disorders and depression, although there is no indication the 
Veteran has been diagnosed specifically with PTSD.    

Where, as here, there is no evidence the Veteran engaged in 
combat with the enemy or the claimed stressor is unrelated to 
combat, the Veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The claims folder does not reflect any effort to verify the 
Veteran's alleged stressors.  Given the Veteran's multiple 
psychiatric diagnoses of record, and the detail provided by 
the Veteran, the Board finds that at least an attempt should 
be made to verify one of his stressors.  Specifically, in 
order to properly assess the Veteran's claim for PTSD the RO 
should attempt to verify the July or August 1969 incident at 
Tan My.  The RO should also take this opportunity to obtain 
any recent VA outpatient treatment records from November 2005 
to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
condition from the VAMC in Cleveland, Ohio 
and the CBOC in Akron, Ohio from November 
2005 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical 
records.

2.  Obtain additional information from the 
Veteran concerning the specific 
circumstances of the alleged in-service 
stressors occurring during service.  In 
particular, the Veteran should be asked to 
provide the name of the service member the 
Veteran claimed a truck backed over and 
killed in Tan My, Vietnam in July or 
August 1969.  As to any other claimed 
stressors, further identifying information 
concerning any other involved service 
personnel, including their names, ranks, 
and units of assignment should be 
requested from the Veteran.

3.  Regardless of whether or not the 
Veteran responds, prepare a letter asking 
the United States Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might verify 
the Veteran's report that in July or 
August 1969 he witnessed a truck back over 
and kill a fellow service member in Tan 
My, Vietnam.  To that end, provide the 
JSRRC with all appropriate information 
provided by the Veteran concerning the 
circumstances surrounding this incident to 
facilitate verification.  If sufficient 
information is provided by the Veteran 
regarding other claimed stressors, an 
appropriate request should be made of 
JSRRC to verify those as well.

4.  Once a response has been received from 
the JSRRC, determine whether credible 
supporting evidence that the Veteran was 
present for the claimed stressor events 
during service has been received.

5.  If and only if credible supporting 
evidence is obtained for the claimed in-
service stressor, schedule the Veteran for 
a VA psychiatric examination for the 
claimed condition of post-traumatic stress 
disorder (PTSD) to ascertain whether the 
Veteran currently has PTSD related to any 
in-service stressor.  The examiner must be 
provided the claims file, including a copy 
of this REMAND, and should indicate that a 
complete review has been made. 
 
Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the Veteran meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD (i.e., 
were the verified in-service stressors 
sufficient to produce PTSD), and, if so, 
is there a link between the current 
symptoms and the in-service stressor(s). 
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




